Citation Nr: 1031105	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling from September 20, 1999, to January 24, 2010, 
and as 70 percent disabling from January 25, 2010, to the 
present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active military duty from March 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.

The issue of whether the Veteran is entitled to a total 
disability rating based upon individual unemployability 
(TDIU) has been raised by the record, but has not been 
adjudicated by the Regional Office. Therefore, the Board does not 
have jurisdiction over this issue, and it is REFERRED to the RO 
for appropriate action.  


FINDINGS OF FACT

1. Evidence of record shows that throughout the course of this 
appeal, the Veteran's PTSD symptoms establish that he has 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, and 
mood, due to such symptoms as occasional suicidal ideation; near-
continuous panic or depression; impaired impulse control; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike setting); 
and an inability to establish and maintain effective 
relationships. 

2. There is no evidence showing that the Veteran's PTSD is 
manifested by symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; or 
memory loss for the names of close relatives, own occupation or 
own name.  




CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met from the 
date of the Veteran's claim. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for his service-
connected posttraumatic stress disorder (PTSD). He was originally 
granted service connection for this disability and assigned the 
30 percent rating in a July 2001 rating decision. He filed this 
claim for an increase in December 2004. By way of a February 2010 
rating decision he was awarded a 70 percent rating, effective 
January 25, 2010. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence 
contains factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. 
Hart v. Mansfield, 21 Vet. App. 505 (2007). As noted, above, the 
Veteran's PTSD rating is already staged. Thus, the question at 
hand is whether the Veteran is entitled to a rating in excess of 
30 percent from the date of his increased rating claim to January 
25, 2010, and in excess of 70 percent at any time since the date 
of his claim.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which utilizes the General Rating Formula for Mental Disorders. 
The General Rating Formula for Mental Disorders provides the 
following ratings in excess of 30 percent for PTSD:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, warrants 
a 50 percent rating. 

For a 70 percent rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

For a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The evidence in this case includes many years of VA outpatient 
treatment records, the Veteran's statements, and 2005 and 2010 
VA/QTC examination reports. Again, the Veteran filed this claim 
for an increase in December 2004.

In a May 2005 outpatient report, the Veteran is described as 
having difficulty being around others and worked for himself 
because he is unable to work well with others.  Excessive 
irritability and explosiveness were also noted, as well as a 
"worsening of his short-term memory which is a growing concern 
in his ability to function in day to day activities." The 
Veteran's ability to tolerate full-time gainful employment 
"given the degree of his impairment, could put him and 
potentially others at risk." At that time his GAF was noted as 
60. Global Assessment of Functioning (GAF) scores are scaled 
ratings reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic And Statistical Manual For Mental 
Disorders 32 (4th ed.) (DSM-IV). VA's Rating Schedule employs 
nomenclature based upon the DSM-IV, which includes the GAF scale. 
See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning. In 
such cases, the Veteran is generally functioning pretty well, 
with some meaningful interpersonal relationships. GAF scores 
ranging from 51 to 60 reflect moderate symptoms. While important 
in assessing the level of impairment caused by psychiatric 
illness, the GAF score is not dispositive of the level of 
impairment cause by such illness. Rather, it is considered in 
light of all of the evidence of record. See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 
14 (2001).

Also in May 2005, the Veteran was afforded a VA/QTC examination. 
The report is similar to that of the May 2005 outpatient record 
noted, above. He was reported as having appropriate appearance 
and hygiene, with communication, speech and thought processes 
within normal limits. There was no report of panic attacks, 
delusions, hallucination, or obsessional rituals. He was, 
however, noted as isolated and self-employed due to such 
isolation for the prior ten years. "He has difficulty 
establishing and maintaining effective work and social 
relationships because of PTSD." There was no indication that the 
Veteran is a threat to himself or others at that time. This 
examiner assigned a GAF score of 50. A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders. See Massey v. Brown, 
7 Vet. App. 204, 207 (1994). While the VA examiner assigned a GAF 
score indicative of a severe level of disability, there were no 
clinical findings indicative of gross impairment of social 
functioning, impairment in thought processes or communication, or 
preclusion of activities of daily living. 

Outpatient records following these examinations are consistent in 
their showing of the severity of the PTSD for some time. In July 
2005, the Veteran is noted as anxious, upset, depressed and 
frustrated, but without suicidal or homicidal ideation or 
psychosis.  However in an August 2005 telephone note, the Veteran 
is noted as having reported a "worsening mood, loss of temper, 
problems on the job and some suicidal thoughts.

In September 2005, the Veteran was noted as having a diminished 
ability to stay focused at work and increasing difficulty with 
remembering commitments. At that time "periodic suicide 
ideation" was noted.  The Veteran also reported to his physician 
at that time that the other symptoms of his disability, such as 
agitation and mood disturbance, were becoming "exacerbated by 
his diminished capacity to deal with work related stressors." 
The physician reported that these "severe PTSD symptoms make it 
increasing[ly] limiting for [the Veteran] to obtain or maintain 
employment."

A December 2005 note shows continued depressed mood and 
constricted affect, but no suicidal or homicidal ideation or 
psychosis.  Nine months later he was noted as having "feelings 
of depression, lack of motivation, diminished energy, poor 
ability to concentrate and follow through with task, frequent 
forgetfulness and short term memory loss," and a "positive 
history of suicide ideation." The examiner noted that the 
Veteran should be considered "totally and permanently disabled 
and unemployable." See September 2006 VA outpatient treatment 
note.

In June 2009, the Veteran's wife submitted a statement reporting 
on her experiences with the Veteran and his outbursts and waking 
up "in the night with violent rage, which places him and myself 
in jeopardy."  She also confirmed with her statement that the 
Veteran has short term memory loss and some disorientation as to 
place, as she reported, "If he goes to the store for me, I have 
to write down where he needs to go and what he needs to get. 
Also, I have to give him directions for inside of the store. He 
only goes during the night as to prevent coming in contact with 
people." He doesn't remember phone numbers and is very forgetful 
of names whom he has been close to in the past. He has panic 
attacks at least once a day and sometimes more in which he has to 
be medicated to east the symptoms."

In December 2009, the Veteran's counselor from the VetCenter 
submitted a report. In this report, the Veteran is noted as 
having stopped work more than one year prior, because "he was 
unable to deal appropriately with his customers, was frequently 
too depressed to work and repeatedly found his diminished memory 
made it difficult to complete his work." The counselor further 
state that the Veteran's "PTSD symptoms remain so severe that he 
is unable to maintain employment."

In January 2010, the Veteran was afforded his most recent VA 
examination. At that time, the Veteran reported difficulty 
concentrating and that he gets confused easily. He reported that 
his conditioned had worsened "over the past 5-6 years to the 
point that he has no friends outside of those with whom he 
attends PTSD group." He also reported panic attacks a couple 
times per week. He is noted as easily confused, forgetful of 
names and requiring a "book that prompts him about what he needs 
to do."  His hygiene was noted as good, but he reported that his 
wife has to occasionally remind him to bathe. The Veteran was 
assigned a GAF of 50, "which indicates serious symptoms to 
include inability to keep a job, few friends and conflicts with 
past customers/supervisors, depressed mood, insomnia, nightmares, 
difficulty with concentration, panic attacks, fatigue, anhedonia, 
hypervigilence, hyperstartle, avoidance of reminders of trauma, 
foreshortened sense of future."

While the Veteran does not meet every symptom described for a 70 
percent rating since the date he filed this increased rating 
claim, that is not what is required. The evidence shows that 
throughout the course of this appeal, his symptoms have more 
closely approximated the symptoms described for a 70 percent 
rating, not just since the January 2010 VA examination. His 
medical records and spouse's statements establish that he has 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, and 
mood, due to such symptoms as occasional suicidal ideation; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); neglect of personal appearance and hygiene; difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships. Because the medical evidence of record 
shows symptoms such as these throughout the course of this 
appeal, the Board finds that a 70 percent rating is warranted for 
the Veteran's service-connected PTSD since the date of the claim.

While the evidence clearly shows that the Veteran's symptoms have 
clearly increased in severity dramatically, there is no showing 
that the Veteran's PTSD is manifested by symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; disorientation 
to time or place; or memory loss for the names of close 
relatives, own occupation or own name.  As such, a 100 percent 
schedular rating is not warranted according to the rating 
criteria.  However, the Board recognizes that several physicians 
have noted that the Veteran should be deemed unemployable due to 
his service-connected PTSD. Thus, the issue of whether a total 
disability rating based upon individual unemployability is 
referred to the RO for appropriate acting in the Introduction 
section, above.




Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating 
his claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009). Proper notice 
from VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (2009). This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to include notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded with 
an explanation as to how the rating and effective date are 
assigned.

Here, April 2005, March 2006, and June 2009 letters to the 
Veteran satisfy VA's duty to notify. The Veteran was informed of 
the evidence necessary to establish his claim, what evidence he 
was responsible to provide and what VA would obtain on his 
behalf. The March 2006 and June 2009 letters also satisfied the 
requirements of Dingess.   Thus, VA's duty to notify with regard 
to entitlement to an increased rating for PTSD has been 
satisfied.

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran and his 
wife's statements, his VA treatment records and his VA and QTC 
examination reports have been associated with the claims folder. 
The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done everything 
reasonably possible to assist the Veteran. A remand for further 
development of this claim would serve no useful purpose. VA has 
satisfied its duty to assist the Veteran and further development 
is not warranted.


ORDER

A 70 percent rating, and no more, for the service-connected 
posttraumatic stress disorder (PTSD) is granted from the date of 
the Veteran's claim.



____________________________________________
MARJORIE AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


